DETAILED ACTION
This office action is in response to the original application filed on March 20, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending. 

 35 U.S.C 112(f) Interpretation(s) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “at least one processing unit configured to use the at least one communication device to receive ….”, “at least one processing unit configured to provide to a patient a request to ....", " at least one processing unit configured to receive a response to ....", and “at least one processing unit configured to use the at least one communication device to ….”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dove (US Pub. No. 2013/0103418).

	As per claim 1 Dove discloses:
A mobile device for enabling patients to control access to their medical records, the mobile device comprising: at least one communication unit; and at least one processing unit configured to: use the at least one communication device to receive information identifying one or more medical care providers; (paragraph 14 of Dove, the patient 102 can utilize the mobile computing device 106 to give consent for the health care facility to access health care records of the patient ….. the patient information can be utilized to cause a consent to be generated on the mobile computing device. In one such case, the information can be utilized to contact the patient via the mobile computing device. For instance, a text message can be sent to the telephone number of the mobile computing device. The text message could directly request consent or could include a link that when accessed by the patient, presents the consent request. The patient can then accept or reject the consent request. For example, instance 2 shows a consent request graphical user interface (GUI) 112. This graphical user interface states "Jane Doe--You are at health care provider ABC, which would like to access your patient information records." The user can consent at 114, or refuse or reject the consent at 116).
The text message could directly request consent or could include a link that when accessed by the patient, presents the consent request. The patient can then accept or reject the consent request. For example, instance 2 shows a consent request graphical user interface (GUI) 112. This graphical user interface states "Jane Doe--You are at health care provider ABC, which would like to access your patient information records." The user can consent at 114, or refuse or reject the consent at 116).
Receive a response to the request from the patient; and ased on the response, use the at least one communication device to transmit a message configured to cause the permission to access the at least part of the plurality of medical records of the patient to be granted to at least part of the one or more medical care providers. (Paragraph 16 of Dove, the presence of patient 102 who has a mobile computing device 106 can be detected at a health care facility (e.g., provider location 104). The mobile computing device 106 can be utilized to obtain consent from the patient 102 for the health care facility (e.g., provider location 104) to access health care records of the patient 102) and (paragraph 10 of Dove, the present concepts can leverage a mobile computing device belonging to the patient to identify (or help identify) the patient. Further, the concepts can utilize the mobile computing device to obtain consent from the patient to allow a health care facility or health care provider to access patient health records).

As per claim 2 Dove discloses:
A method for enabling patients to control access to their medical records, the method comprising: receiving at a mobile device associated with a patient, information identifying one or more medical care providers; (paragraph 14 of Dove, the patient 102 can utilize the mobile computing device 106 to give consent for the health care facility to access health care records of the patient ….. the patient information can be utilized to cause a consent to be generated on the mobile computing device. In one such case, the information can be utilized to contact the patient via the mobile computing device. For instance, a text message can be sent to the telephone number of the mobile computing The text message could directly request consent or could include a link that when accessed by the patient, presents the consent request. The patient can then accept or reject the consent request. For example, instance 2 shows a consent request graphical user interface (GUI) 112. This graphical user interface states "Jane Doe--You are at health care provider ABC, which would like to access your patient information records." The user can consent at 114, or refuse or reject the consent at 116).
Using the mobile device associated with the patient to provide to a user a request to grant permission to the one or more medical care providers to access at least part of a plurality of medical records of the patient; (paragraph 14 of Dove, a text message can be sent to the telephone number of the mobile computing device. The text message could directly request consent or could include a link that when accessed by the patient, presents the consent request. The patient can then accept or reject the consent request. For example, instance 2 shows a consent request graphical user interface (GUI) 112. This graphical user interface states "Jane Doe--You are at health care provider ABC, which would like to access your patient information records." The user can consent at 114, or refuse or reject the consent at 116).
Using the mobile device associated with the patient to receive a response to the request from the user; and based on the response, granting the permission to at least part of the one or more medical care providers to access the at least part of the plurality of medical records of the patient. (Paragraph 16 of Dove, the presence of patient 102 who has a mobile computing device 106 can be detected at a health care facility (e.g., provider location 104). The mobile computing device 106 can be utilized to obtain consent from the patient 102 for the health care facility (e.g., provider location 104) to access health care records of the patient 102) and (paragraph 10 of Dove, the present concepts can leverage a mobile computing device belonging to the patient to identify (or help identify) the patient. Further, the concepts can utilize the mobile computing device to obtain consent from the patient to allow a health care facility or health care provider to access patient health records).

Claim 20 is rejected under the same reason set forth in rejection of claim 2:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Davidovics (US 10,841,286).

As per claim 3:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: receiving at a server a request from at least one of the one or more medical care providers to access the at least part of a plurality of medical records of the 
However, in the same field of endeavor, Davidovics teaches this limitation as, (abstract of Davidovics, a computerized system and method to allow a safe, secure and efficient real-time access to the patient’s private health records (PHR) stored in the encrypted format in a remote Private Health Vault (PHV) database. The system uses patient’s private encryption key for encrypting and decrypting PHR stored in the PHV, and the patient controls access to the PHR and authorizes by electronic communications with the PHV server to allow doctors to have limited in duration access to the patient PHR) and (column 30, 25-31 of Davidovics, FIG. 13 illustrates a diagram and the process flow of the process to allow the doctor 1320 to access and view the specific patient's PHR data stored in the PHV database 1380 when the HCP was already granted access by the patient 1310 in accordance with at least one embodiment of the present invention) and (column 32-59 of Davidovics, the PHV 1380 requests patient's symmetric crypto key and account or record id from the SMR App 1315 executed by the computer processor on the patient's mobile device. The SMR App 1315 processes the symmetric crypto key entered by the patient 1310 or previously stored on the patient's mobile device. The patient's private crypto key, shown as Key="keyxxxx" in FIG. 13 is sent to the PHV together with the account or record id (888888) identifying the patient's account and records. Both are encrypted for secure transmission with the PHV server's public asymmetric public key that is sent to the patient's mobile device by the PHV 1380. The PHV 13808 can then decrypt the transmitted data (containing private crypto key of the patient and account or record id information) using its own private PHV asymmetric PKI server key. Then, the PHV 1380 can use the patient's key (keyxxx) to decrypt the encrypted PHR data 1386, located using the account or record id that allows to access patient's records in the PHV database. The patient's private symmetric crypto key is used to decrypt the encrypted PHR data 1386 for that patient. The web server of PHV 1330 can then re-encrypt the PHR data for the patient with the asymmetric public key of the HCP and send it to HCP's browser 1325 on the HCP's mobile device or desktop computer. Then, the HCP app processor can execute 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to communicate user/patient medical information through the central server and secure the communication.

As per claim 6:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: using a short range wireless communication network to transmit from a device associated with the one or more medical care providers to the mobile device associated with the patient the information identifying the one or more medical care providers; and based on the response, using the short range wireless communication network to transmit from the mobile device associated with the patient to the device associated with the one or more medical care providers a signal configured to cause the granting of the permission.
However, in the same field of endeavor, Davidovics teaches this limitation as, (column 7, line40-48 of Davidovics, the process by which the patient is authenticated and is able to authenticate and authorize the HCP to view and update the patient's PHR depends in part on the WiFi and bluetooth signatures being seen by the patients, their smart phones and HCP devices, which would allow to establish and verify electronically the physical vicinity of the devices and persons operating those devices) and (column 25, line 40-50 of Davidovics, when Doctor A requests authorization 822 to have access to the patient's PHR data, the patient may choose to grant 825 authorization by providing Doctor A with a "private key" or access to the Patient Key Vault, where the encryption key used by the patient 810 for access to his or her PHR is stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the 

As per claim 7:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: determining that time elapsed since a previous request was provided to the user is shorter than a selected threshold; and based on said determination, forgoing providing the request to the user.
However, in the same field of endeavor, Davidovics teaches this limitation as, (column 19, line 60-67 of Davidovics, the doctor's device does not need to have the patient's private crypto key because this key is sent to the SMR Server 1550, and, when authorized, is used during the authorized session or time period to decrypt PHR data of the patient) and (column 24, line 7-16 of Davidovics, the processor on the patient's mobile device 710 recognizes that an input selection has been made and the Patient App stores patient's symmetric private crypto key 770 ("patient's private key") in the doctor's record, for the duration of the authorized access to the patient's PHR. Once the authorization expires or authorized access to PHR is accomplished, the serer will erase the patient's symmetric private key 770 or make it NULL in the table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to provide access to a limited period of time and secure the user information by avoiding unlimited access.

As per claim 9:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:

However, in the same field of endeavor, Davidovics teaches this limitation as, (column 7, line 52-57 of Davidovics, the current invention provides for the patient to provide the doctor or HCP access only for a defined period of time--and while the patient is at the doctor's office. This allows "On Purpose Secure Access," and assures that the access to PHR is used only by the doctor for its intended purpose).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to provide access to a limited period of time and secure the user information by avoiding unlimited access.

As per claim 10:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, wherein at least one of the request and the response comprises an indication of an expiration time, and wherein the granted permission is configured to expire according to the indicated expiration time.
However, in the same field of endeavor, Davidovics teaches this limitation as, (column 7, line 52-57 of Davidovics, the current invention provides for the patient to provide the doctor or HCP access only for a defined period of time--and while the patient is at the doctor's office. This allows "On Purpose Secure Access," and assures that the access to PHR is used only by the doctor for its intended purpose) and (column 24, line 7-16 of Davidovics, the processor on the patient's mobile device 710 recognizes that an input selection has been made and the Patient App stores patient's symmetric private crypto key 770 ("patient's private key") in the doctor's record, for the duration of the authorized access to the patient's PHR. Once the authorization expires or authorized access to PHR is accomplished, the serer will erase the patient's symmetric private key 770 or make it NULL in the table).


As per claim 12:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, wherein at least one of the request and the response comprises an indication of a type of access, and wherein the granted permission comprises a limitation based on the type of access.
However, in the same field of endeavor, Davidovics teaches this limitation as, (column 6, line 15-25 of Davidovics, the present invention is a system that allows a patient to controls access to their PHR data stored in the cloud on the Internet. Essentially, it enables the patient to carry around a "virtual folder," i.e. access to the PHR of the patient, which the patient allow to access and share with a doctor while the patient is physically present at the doctor's office. It also allows the doctor to view and update patient's PHR in this so-called virtual medical folder of PHR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to provide access to a specific type of user data and secure the user information by avoiding access to other type of user data.

As per claim 13:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: using a type of the one or more medical care providers to select a limitation to the permission; and limiting the granted permission according to the selected limitation.
allow different HCPs only the "on purpose" secure access, which is limited in duration by the patient. The limited duration of such "on purpose" secure access is particularly important when patients allow pharmacy to access their PHR during a pharmacy visit, but do not want the pharmacy to have full access to this data at all times, and particularly after the prescription is filled and received by the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to provide access to a specific type of user data and secure the user information by avoiding access to other type of user data.

As per claim 14:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, wherein the granted permission further comprises a permission to the at least part of the one or more medical care providers to provide access to the at least part of the plurality of medical records of the patient to at least one of an additional medical care provider, a relative of the patient and an insurer.
However, in the same field of endeavor, Davidovics teaches this limitation as, (column 4, line 57-65 of Davidovics, It is also an object of the present invention to provide a system that allows the patient to set up a Web-based application on a mobile device, such as for example a smartphone or tablet, or real-time access via Internet browser the database with PHR, and also to be able to share this data with another doctor or other HCP, and particularly checking and updating the list of prescribed medications, treatments or test results for the particular patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to provide access to the third party based on the user permission.

As per claim 16:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: using an authentication server to attempt to verify an identity of the user; and in response to a failure to verify the identity of the user, forgoing granting the permission.
However, in the same field of endeavor, Davidovics teaches this limitation as, (column 27, line 1-15 of Davidovics, the Patient ID Mapping Service 960, will authenticate a properly formatted request with the proper patient key and correct verified credentials of the patient, and access the Patient ID Directory 965, to obtain and provide the PHV account number (or some account identifier) for a given patient based at least partially on the private crypto key from the Key Bank Service 950 for a particular patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Davidovics in order to secure the user/patient information by verifying/authenticating the requesting user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Angara (US Pub. No. 2018/0047137).

As per claim 5:
Dove teaches the method of verifying patient location using patient’s mobile device location (see paragraph 12 of Dove) but fails to disclose:
The method of claim 2, further comprising: using the mobile device to capture image data from an environment of the user; and analyzing the image data to obtain the information identifying the one or more medical care providers.
image may be subjected to image analysis to identify features like street addresses and famous landmarks and waypoints. Standard image processing can be used, including segmentation and optical character recognition, to identify and extract imaged content indicative of geographic location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Angara in order to secure the user/patient information by verifying/authenticating the physical location of the patient.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Watanabe (US Pub. No. 2013/0163398).

As per claim 8:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: determining that a similarity of the received identifying information to at least one medical care provider corresponding to a previous request provided to the user is higher than a selected threshold; and based on said determination, forgoing providing the request to the user.
However, in the same field of endeavor, Watanabe teaches this limitation as, (paragraph 148 of Watanabe, access may be almost simultaneously made from the client terminals 6a to 6c. In this case, the optical disc 14 is fully operated to perform learning on all the layers) and (paragraph 149 of Watanabe, however, an access request to an EMR or medical image data from, for example, the client terminal 6a of an examination room may be given a higher priority, and then the write-once 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Watanabe in order to process the request using the given priority level and process the high priority requests before processing low priority requests.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Bulleit (US Pub. No. 2018/0060496).

As per claim 15:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, wherein granting the permission comprises registering the granted permission in a blockchain.
However, in the same field of endeavor, Bulleit teaches this limitation as, (abstract of Bulleit, Authorized owners and/or patients with rights to their own HIR may be able to grant fine-grained and conditional access permissions to third-parties. Information transfers and transactions occurring according to these permissions may be logged within smart contracts incorporated in the healthcare blockchain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Bulleit in order to keep record of patient record activities.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Parker (US Pub. No. 2014/0188512).

As per claim 17:

The method of claim 2, further comprising: registering the granted permission in a log; registering accesses to the plurality of medical records in the log; analyzing the log to generate a report; and providing the report to the patient.
However, in the same field of endeavor, Parker teaches this limitation as, (paragraph 101 of Parker, the report module 207 generates reports related to user activity. The report module 207 generates a report based on information logged by the auditing module 205. For example, the report module 207 generates a report that is related to a history of user access to patient. The report includes instances of breaking glass and information about patient consent including the patient consent documents discussed above with reference to the authorization engine 203) and (paragraph 125 of Parker , FIG. 3J is a graphic representation 390 of a user interface of a data access audit log report according to one embodiment. The user interface includes a "Break Glass" report that includes break glass emergency override transactions. The report includes an opt status column for viewing the consent status) and (paragraph 98 of Parker, the auditing module 205 creates a common event log to record each time a user accesses or modifies a patient record or piece of clinical information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Parker in order to keep record of patient record activities and inform them to patient.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Brintle (US Pub. No. 2011/0258010).

As per claim 18:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:

However, in the same field of endeavor, Brintle teaches this limitation as, (paragraph 33 of Brintle, the system can set permission for every task-list and task in the system, and these permissions are automatically changed or updated by the system in response to users interacting with the task management system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Brintle in order to allow the user/patient to modify/change/update the permission given or denied to the medical provider.

As per claim 19:
Dove teaches the method of granting permission to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 2, further comprising: providing to the user a list of permissions requests denied by the user; receiving from the user an indication of a desire of the user to grant at least one previously denied permission of the list of permissions requests denied by the user; and in response to the received indication, granting the at least one previously denied permission.
However, in the same field of endeavor, Brintle teaches this limitation as, (paragraph 33 of Brintle, the system can set permission for every task-list and task in the system, and these permissions are automatically changed or updated by the system in response to users interacting with the task management system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and include the above limitation using the teaching of Brintle in order to allow the user/patient to modify/change/update the permission given or denied to the medical provider.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Davidovics (US 10,841,286) and further in view of Blechman (US Pub. No. 2011/0082794).
                                                    
As per claim 4:
The combination of Dove and Davidovics teaches the method of granting permission by the patient to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 3, wherein the mobile device associated with the patient is a mobile device of a legal guardian of the patient.
However, in the same field of endeavor, Blechman teaches this limitation as, (paragraph 8 of Blechman, each consumer has a client account in the eSystem relational database. Either the consumer (the named client on the account) or the consumer's legal agent (e.g., parent, legal guardian, client-designated family caregiver) authorizes user access to the account and defines each user's access privileges to selected data categories and data functions in the client account) and (paragraph 106 of Blechman, the programming logic in the patient centric system displays user interface pages, enabling the patient or legal agent thereof to grant users permission on the patient's record. In FIG. 17 ref# 227 the patient or legal agent logs into the system from any web connected computer device from which data may be transmitted and received including a web connected mobile phone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and Davidovics to include the above limitation using the teaching of Blechman in order to allow parent or legal guardian of the patient to control the patient medical record.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Pub. No. 2013/0103418) in view of Davidovics (US 10,841,286) and further in view of Kettler (US Pub. No. 2010/0180272).

As per claim 11:
The combination of Dove and Davidovics teaches the method of granting permission by the patient to the one or more medical care providers (see paragraph 14 of Dove) but fails to disclose:
The method of claim 10, further comprising: notifying the user about an approaching expiration of the granted permission; receiving from the user a request to extend the granted permission; and based on the received request to extend the granted permission, extending the granted permission beyond the indicated expiration time.
However, in the same field of endeavor, Kettler teaches this limitation as, (paragraph 44 of Kettler, at some later time, if the virtual appliance validity period expires, as indicated at step 250, then the virtual appliance again communicates with the service provider to request authentication. The service provider authenticates the request and checks for any revocations of rights at step 252. If there are no outstanding revocations, then the service provider approves the renewal request at step 254. The virtual appliance then updates the validity period at step 256) and (paragraph 44 of Kettler, the remote healthcare server enables a user to interact with hospitals or other types of health care services. The virtual machine includes any encryption information or patient infomation to facilitate the interaction with the healthcare server 822).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dove and Davidovics to include the above limitation using the teaching of Kettler in order to renew the validity period of the communication and to continue assessing the patient information. . 

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Kumar (US Pub. No. 2017/0344948). Kumar discloses the methods and systems for client-server interaction to enabling coordinated access to electronic medical records by a mobile device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434